Opinion issued November 6, 2014.




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00819-CR
                           ———————————
                 IN RE RODOLFO ESTRADA, JR., Relator



       Original Proceeding on Application for Writ of Habeas Corpus



                         MEMORANDUM OPINION

      Relator, Rodolfo Estrada, Jr., has filed an “Application for Writ of Habeas

Corpus to Set an Appeal Bond,” contending that, pending his appeal of his

conviction, he is being unlawfully confined and restrained without benefit of bail
and has been denied bail “in abridgement of his constitutional and statutory right of

bail.”1 We dismiss the application for want of jurisdiction.

      This Court does not have “original habeas corpus jurisdiction of a bail issue”

in a criminal case. Ortiz v. State, 299 S.W.3d 930, 932 (Tex. App.—Amarillo

2009, no pet.) (citing TEX. GOV’T CODE ANN. § 22.221(d) (West 2004) and Ex

parte Enriquez, 2 S.W.3d 362, 363 & n.1 (Tex. App.—Waco 1999, orig.

proceeding) (mem. op.)); see Chavez v. State, 132 S.W.3d 509, 510 (Tex. App.—

Houston [1st Dist.] 2004, no pet.) (citing TEX. GOV’T CODE ANN. § 22.221 (West

2004)) (“A court of appeals does not have original habeas corpus jurisdiction in

felony cases.”). Only the Texas Court of Criminal Appeals has jurisdiction to grant

relief in a post-conviction habeas corpus proceeding when there is a final

conviction in a felony case. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West

Supp. 2014); Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117

(Tex. Crim. App. 2013).

      Accordingly, we dismiss the application for want of jurisdiction.

                                   PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Keyes.
Do not publish. TEX. R. APP. P. 47.2(b).

1
      The petition identifies the underlying case as Rodolfo Estrada, Jr. v. The State of
      Texas, cause no. 1321081, in the 174th District Court of Harris County Texas, the
      Honorable Ruben Guerrero presiding.

                                           2